62890: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 62890


Short Caption:STATE VS. WHITE (TROY)Classification:Criminal Appeal - Other - Pretrial


Lower Court Case(s):Clark Co. - Eighth Judicial District - C286357Case Status:Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					En Banc
					


Replacement:Expedited


To SP/Judge:SP Status:


Oral Argument:03/03/2014 at 11:30 AMOral Argument Location:Regional Justice Center


Submission Date:03/03/2014How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


AppellantThe State of NevadaCatherine Cortez Masto
							(Attorney General/Carson City)
						Steven S. Owens
							(Clark County District Attorney)
						


RespondentTroy Richard WhiteHoward Brooks
							(Clark County Public Defender)
						Scott L. Coffee
							(Clark County Public Defender)
						



14-22351: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


03/28/2013Filing FeeAppeal Filing fee waived.  Criminal.


03/28/2013Notice of Appeal DocumentsFiled Notice of Appeal/Fast Track. Filed certified copy of notice of appeal.13-09288




04/12/2013Order/ProceduralFiled Order to Transmit Judgment or Order and Record on Appeal. Order due: 30 days. Record on appeal due: 30 days.13-10892




05/13/2013Order/IncomingFiled District court order. Certified copy of order filed in district court on May 13, 2013. (Order Granting Defendant's Writ of Habeas Corpus.)13-13963




05/13/2013Record on Appeal DocumentsFiled Record on Appeal.13-13992




05/13/2013Case Status UpdateSubmitted for Decision.


07/11/2013Order/ProceduralFiled Order Setting Briefing Schedule. We have concluded that briefing may assist in the resolution of this appeal. Appellant: 30 days from the date of this order to file and serve an opening brief. Respondent: 30 days to file and serve an answering brief. Appellant: 30 days to file any reply brief. The parties may cite to the record in their briefs and need not file an appendix.13-20257




08/12/2013BriefFiled Appellant's Opening Brief.13-23563




09/10/2013MotionFiled Stipulation to File Respondent's Answering Brief.13-26764




09/10/2013Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Answering Brief due: October 11, 2013.13-26766




10/11/2013BriefFiled Respondent's Answering Brief.13-30509




11/08/2013BriefFiled Appellant's Reply Brief.13-33552




11/08/2013Case Status UpdateBriefing Completed/To Screening.


01/27/2014Order/Clerk'sFiled Order Re: Scheduling of Oral Argument. This matter will be scheduled for oral argument on the next available calendar.14-02659




01/29/2014Notice/OutgoingIssued Notice Scheduling Oral Argument.  Argument is scheduled for Monday, March 3, 2014, @ 11:30 a.m. in Las Vegas for 30 minutes.14-03060




02/18/2014Notice/OutgoingIssued Oral Argument Reminder Notice.14-05077




03/03/2014Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


07/10/2014Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the Court En Banc. Author: Gibbons, C.J. Majority: Gibbons/Pickering/Hardesty/Parraguirre/Douglas/Cherry/Saitta. 130 Nev. Adv. Opn. No. 56. EN BANC14-22351




08/04/2014RemittiturIssued Remittitur.14-25338




08/04/2014Case Status UpdateRemittitur Issued/Case Closed


08/15/2014RemittiturFiled Remittitur. Received by District Court Clerk on August 8, 2014.14-25338